 1   Patrick H. Dwyer, SBN 137743
     P.O. Box 1705
 2   Penn Valley, CA 95946
 3   Tel: (530) 432-5407
     Fax: (530) 432-9122
 4   Email: pdwyer@pdwyerlaw.com
     Attorney for Plaintiffs RACHAEL AKEY and N.D.
 5
                                   UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7
 8
     Rachael Akey, an individual, and N.D., a         )       Case No. 2:14-cv-02402-KJM-DB
 9   minor, by Rachel Akey as Guardian ad litem, )
                                                      )
10                              Plaintiffs,           )
                                                      )       ORDER APPROVING MINOR’S TRUST
11                   v.                               )
12                                                    )
     Placer County, California, a county              )
13   government, and Scott Myers, in his official )
     capacity as a social worker supervisor and as )
14   an individual, and Gloria Sutton in her official )
     capacity as a social worker and as an            )
15
     individual, and Does 1 through 10,               )
16                                                    )
                                Defendants.           )
17                                                    )
                                                      )
18
19           PURSUANT TO STIPULATION OF THE PARTIES, it is hereby ORDERED

20   that:
21                 1.      The Settlement Agreement is approved;
22
                   2.      The Court shall retain jurisdiction to enforce Sections 3 and 8 of the
23
                   Settlement agreement;
24
25                 3.      The Minor’s Trust is approved;

26                 4.      The parties are ordered to fund the Minor’s Trust and take all
27
                   necessary steps to ensure its creation;
28                                                        1
                                          Order Approving Minor’s Trust
                5.    The invoice of Herrig & Vogt, LLP for services in the formation of
 1
 2              the Minor’s Trust is approved for payment from the trust;

 3              6.    The invoice of Dean & Downs for services in the formation of the
 4
                Minor’s Trust is approved for payment from the trust;
 5
                7.    Upon completion of payment under Section 3 of the Settlement
 6
 7              Agreement, Plaintiffs shall prepare and file a dismissal of the action with

 8              prejudice, whereupon, the Court will enter a final order of dismissal of the
 9              action.
10
11   March 6, 2020.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               2
                                   Order Approving Minor’s Trust
